PER CURIAM.
We affirm the decision of the trial court on the basis of this court’s decision in International Bankers Insurance Co. v. Arnone, 528 So.2d 917 (Fla. 4th DCA 1988).
This court notes that the Supreme Court of Florida has granted discretionary review of International Bankers, based upon direct conflict with Industrial Fire and Casualty Insurance Co. v. Cowan, 364 So.2d 810 (Fla. 3d DCA 1978), and Thibodeau v. Allstate Insurance Co., 391 So.2d 805 (Fla. 5th DCA 1980). Therefore, we certify to the Supreme Court that our decision in this case is also in direct conflict with those decisions.
LETTS, WARNER and GARRETT, JJ., concur.